IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
DEMARIO DONTEZ WALKER PLAINTIFF
v. No. 4:18CV48-GHD-DAS
MARSHALL TURNER, ET AL. DEFENDANTS

ORDER DENYING PLAINTIFF’S MOTION [34] FOR A
TEMPORARY RESTRAINING ORDER OR PRELIMINARY INJUNCTION

This matter comes before the court on the plaintist motion for a temporary restraining
order or, in the alternative, for a preliminary injunction. The plaintiff is an inmate currently
housed at the Central Mississippi Correctional Facility. The plaintiff seeks an order from the
court requiring the defendants to house him, instead, at the East Mississippi Correctional Facility,
Which has facilities especially for mentally ill inmates

Preliminary Injunctions

Both temporary restraining orders and preliminary injunctions are governed by Fed. R.
Civ. P. 65. Though the same criteria govern the issuance of preliminary injunctions and
temporary restraining orders, the purpose and form of relief differ for each. The purpose of a
preliminary injunction is to preserve the status quo during the course of litigation until the court
can hold a trial on the matter. Steven S. Gensler, l Federal Rules of Civil Procedure, Rules and
Commentary Rule 65, Practice Commentary; Um'v. of T ex. V. Camenisch, 451 U.S. 390, 395, 101
S.Ct. 1830, 68 L.Ed.Zd 175 (1981). When adjudicating a preliminary injunction, the court must
provide notice to all parties and give them a chance to be heard. Fed. R. Civ. P. 65(a)(l). Once
issued, a preliminary injunction stays in effect until the court grants final relief or otherwise

modifies the order. Steven S. Gensler, l Federal Rules of Civil Procedure, Rules and

Commentary Rule 65, Practice Commentary. Once the court issues final relief, the preliminary
injunction dissolves, as the court need no longer rely on its equitable powers to provide interim
relief`. llA, Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ. § 2947 (3d ed.);
U.S. Philips Corp. v. KBC BankN. V., 590 F.3d 1091, 1094 (9th Cir. 2010). A ruling on a
preliminary injunction is immediately appealable:

[T]he courts of appeals shall have jurisdiction over appeals from . . . [i]nterlocutory

orders of the district courts of the United States . . . granting, continuing, modifying,
refusing, or dissolving injunctions, or refusing to dissolve or modify injunctions . . . .

28 U.S.C.A. § 1292(a)(1).
Temporary Restraining Orders

Similarly, the purpose of a temporary restraining order is to preserve the status quo and
prevent irreparable harm, but only until the court can hold an adversarial hearing for a
preliminary injunction Fed. R. Civ. P. 65(b)(3), Granny Goose Foods, Inc. v. Brotherhood of
Teamsters and Auto Truck Drivers Local No. 70 of Alameda County, 415 U.S. 423, 43 8-439, 94
S.Ct. 1113 (1974). Thus, a temporary restraining order may be granted ex parte, but it only lasts
for 14 days (28 days if the court permits, with a showing of good cause). Fed. R. Civ. P. 65 (b)(Z).
Ex parte temporary restraining orders are disfavored, and courts seldom grant them. Steven S.
Gensler, 1 Federal Rules of Civil Procedure, Rules and Commentary Rule 65, Practice
Commentary. Once the court rules on a motion for preliminary injunction, then the temporary
restraining order has served its purpose and should be dissolved. Granny Goose, 415 U.S. at 443.
Neither party may appeal a district court’s ruling on a temporary restraining order, as it has an
extremely limited duration. Chicago United Industries, Ltd. V. City of Chicago, 445 F.3d 940,
943 (7th Cir. 2006). However, once the district court rules on a motion for preliminary injunction

regarding the issue, the parties may appeal that order. Northeast Ohio Coalition for Homeless
_ 2 _

Service Employees Intern. Um'on, Local 1199 v. Blackwell, 467 F.3d 999, 1005 (6th Cir. 2006).
Elements of Temporary Restraining Order or Preliminary Injunctive Relief

A party must prove four elements to be entitled to preliminary injunctive relief or a
temporary restraining order: (l) a substantial likelihood of success on the merits; (2) a substantial
threat of irreparable injury if the injunction is not issued; (3) that the threatened injury to the
movant outweighs any harm that may result from the injunction to the non-movant; and (4) that the
injunction will not disserve the public interest. DSC Communications Corp. v. DGI
Technologies, Inc., 81 F.3d 597, 600 (5th Cir. 1996); Rodriguez v. United States, 66 F.3d 95, 97 (5‘h
Cir. 1995), cert. denied, 116 S. Ct. 105 8, 134 L. Ed. 2d 202 (1996); Cherokee Pump & Equipment,
Inc. v. Aurora Pump, 38 F.3d 246, 249 (5th Cir. 1994); Doe v. Duncanville Independent School
District, 994 F.2d 160, 163 (5th Cir. 1993); Plains Cotton Co-op Association v. Goodpasture
Computer Serv., Inc., 807 F.2d 1256, 1259 (5th Cir.), cert. denied, 484 U.S. 821, 108 S. Ct. 80, 98
L. Ed. 2d 42 (1987); Canal Authority of Florida v. Callaway, 489 F.2d 567, 572 (5lh Cir. 1974).

Preliminary injunctions and temporary restraining orders are extraordinary remedies,
Cherokee Pump, 38 F.3d at 249, “not to be granted routinely, but only when the movant, by a clear
showing, carries [the] burden of persuasion.” Black Fire Fighters Association v. City of Dallas,
905 F.2d 63, 65 (5th Cir. 1990) (quoting Holland American Insurance Co. v. Succession of Roy,
777 F.2d 992, 997 (5th Cir. 1985)); Cherokee Pump, 38 F.3d at 249 (quoting Mississippi Power &
Light v. United Gas Pz'pe Line Co., 760 F.2d 618, 621 (5th Cir. 1985)) (“The decision to grant a
preliminary injunction is to be treated as the exception rather than the rule”). Under Fed. R. Civ.
P. 65, the party seeking a preliminary injunction or temporary restraining order must give security

in an amount the court deems proper (which can be zero in some circumstances).

_3_

Analysis

The plaintiff is unable to demonstrate a substantial likelihood of success on the merits in
light of his argument in the instant motion. The plaintiff notes that he is undergoing evaluation by
MDOC personnel to determine proper housing for him. The plaintiff argues that, as he is
currently taking psychoactive medication, then he should be housed at the East Mississippi
Correctional Facility, which has a unit designed for severely mentally ill inmates. He believes
that he would be better monitored at East Mississippi when compared to other facilities under
consideration However, inmates have neither a protectable property or liberty interest to any
particular housing assignment or custodial classification, either under the United States
Constitution or under Mississippi law. Hewitt v. Helms, 459 U.S. 460, 468 (1983); Meachum v.
Fano, 427 U.S. 215, 224 (1976); Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995); Wilson v.
Budney, 976 F.2d 957, 958 (5th Cir. 1992); McCord v. Maggio, 910 F.2d 1248, 1250 (5th Cir.
1990) (citations omitted); Miss. Code Ann. §§ 47-5-99 to -103 (1993). Prisoner classification is a
matter squarely within the “broad discretion” of prison officials, “free from judicial intervention”
except in extreme circumstances McCord, 910 F.2d at 1250 (citations omitted). Housing based
upon the plaintiffs prescriptions for psychoactive medications falls squarely within the “broad
discretion” of prison officials, and the court will not intervene in this process.

As such, the plaintiff has not demonstrated a substantial likelihood that he will prevail on

his claim, and the instant motion [34] for a temporary restraining order or preliminary injunction is

DENIED.

so oRDERED, this, the nih day of February, :Zw. §
/</ @»\"WZ'-/-

SENIOR JUDGE

_4_

